Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 are rejected under 35 U.S.C. 102 as being anticipated by MOULSLEY US 20140105164

Claim 1. A communication system comprising a base station device and at least one communication terminal device capable of radio communication with the base station device (MOULSLEY: a base station transmits a control signal first terminal [0080]),
wherein the base station device is configured to notify, for a predefined duration, the communication terminal device of information on a timing of when a next receiving operation is to be performed by the communication terminal device (MOULSLEY: wherein the timing of subsequent transmission and/or reception by the first terminal is determined by the control signal [0080-0085, 0093-0096]) and configured to notify the communication terminal device for a predefined duration (MOULSLEY: i.e., the timing of subsequent transmission and/or reception by the first terminal depends on the value(s) of the first set of bits. For example, the value(s) may represent a number of subframes as a timing offset from the current subframe [0085]), and  
the communication terminal device is configured to perform reception based on the information on the timing that has been notified from the base station device (MOULSLEY: wherein the timing of subsequent transmission and/or reception by the first terminal is determined by the control signal [0080-0085, 0093-0096]).

Claim 3. The communication system according to claim 1, wherein: the base station is configured to notify the communication terminal device of the timing when the communication terminal device needs to perform an operation of receiving a physical downlink control channel (PDCCH) (MOULSLEY: [0080-0085, 0093-0096]), and the communication terminal device is configured to perform downloading of the PDCCH at the timing (MOULSLEY: [0080-0085, 0093-0096]).

Claim 4. The communication system according to claim 3, wherein the base station is configured to notify the communication terminal device of scheduling information for transmitting and receiving uplink/downlink data along with the timing (MOULSLEY: [0080-0085, 0093-0096]).

Claim 5. The communication system according to claim 1, wherein, during transmission in a first subframe, the base station device is configured to notify the communication terminal device of the information on the timing of the next receiving operation to be performed in a subsequent second subframe by the communication terminal device (MOULSLEY: [0080-0085, 0093-0096]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatenable over MOULSLEY US 20140105164 in view of Ishii US 20070224987
2. The communication system according to claim 1, wherein the base station device and the communication terminal device perform transmission and reception by switching directivity of a beam emitted from an antenna (Ishii [0155-0160]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into MOULSLEY’s invention in order to set the antenna beam that is to be used in a down link based on the direction of reception of uplink line from a connecting mobile station [0157], as taught by Ishii 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatenable over MOULSLEY US 20140105164 in view Jalali US 7099384.

2. The communication system according to claim 1, wherein the base station device and the communication terminal device perform transmission and reception by switching directivity of a beam emitted from an antenna (Jalali: fig. 4, In step 406, even numbered sub-sector beams are transmitted during even numbered time slots from the base station on the forward link. Subscriber stations receiving data during even numbered transmission slots receive a data packet). 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into MOULSLEY’s invention in order utilizing sub-sector beam switching techniques to decrease the average interference caused by transmissions of a base station to subscriber stations within a cell, and in neighboring cells (col. 21, line 54-57), as taught by Jalali 

Response to Arguments
           Applicant's arguments filed on 02/12/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
Moulsley does not discloses wherein a base station device configured to notify the communication terminal device of information on a timing of when a next receiving operation is to be performed by the communication terminal device and to notify the communication terminal of the predefined duration of the timing

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0080-0085, 0093-0096]) of Moulsley, for example: there is provided a wireless communication method in which a base station transmits a control signal, the control signal arranged in accordance with a predefined format having a predetermined size in bits and comprising one or more sets of bits each containing one or more bits; [0081] wherein a first set of bits within the format is intended for a first terminal and a set of bits within the format is intended for a second terminal; and [0082] wherein the timing of subsequent transmission and/or reception by the first terminal is determined by the control signal. 
[0083] Here, "timing" may refer either to an absolute time for the subsequent transmission/reception or to a relative time, in other words a timing offset. Time may be expressed in various ways, for example in units of subframes defined in a network to which the base station belongs. The term "timing" is thus to be construed broadly. Such a timing offset may be configured separately for each terminal. The offset may be with respect to the current subframe, being the subframe in which the control signal is received by the terminal. 
[0084] In the above wireless communication method, the timing of subsequent transmission and/or reception by the first terminal may depend on the timing of reception of the control signal. 
[0085] Alternatively, or in addition, the timing of subsequent transmission and/or reception by the first terminal depends on the value(s) of the first set of bits. For example, the value(s) may represent a number of subframes as a timing offset from the current subframe (herein it’s considered same as a base station device configured to notify the communication terminal device of information on a timing of when a next receiving operation is to be performed by the communication terminal device and to notify the communication terminal of the predefined duration of the timing).
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.
Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415